DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1, 3, 5-7, 9-15, and 17-24 of U.S. Application 16/566,366 filed on July 12, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 3, 5, 7, and 15 have been entered.
Claims 2, 4, 8, and 16 have been cancelled. 
Claims 21-24 have been added. 


Rejections under USC 102 and 103
“Applicant's arguments filed on July 12, 2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1, 3, 5-7, 9-15, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a circuit for controlling an input current, the circuit comprising: further comprising a first series resistor connecting the first input port to the current detector; and a second series resistor connected to the second output port, wherein a switch connects between the first resistor and the second resistor and wherein the first resistor has a lower resistance value than the second resistor in series with the load in combination with the other limitations of the claims.

Claims 3, 5, and 6 are also allowed as they depend on allowed claim 1.

Regarding claim 7, the prior art of record taken alone or in combination fail to teach or suggest a method of controlling an input current, the method comprising: wherein a first series resistor connects the first input port to the current detector; and a second series resistor connects to a second output port, wherein a switch connects between the first resistor and the second resistor and wherein the first resistor has a lower resistance value than the second resistor in series with the load in combination with the other limitations of the claims.

Claims 9-14, 21, and 22 are also allowed as they depend on allowed claim 7.

Regarding claim 15, the prior art of record taken alone or in combination fail to teach or suggest a method of controlling an input current, the method comprising: wherein a first series resistor connects the first input port to the current detector and a second series resistor connects to a second output port, wherein a switch connects between the first resistor and the second resistor and wherein the first resistor has a lower resistance value than the second resistor in series with the load in combination with the other limitations of the claims.

Claims 17-20, 23, and 24 are also allowed as they depend on allowed claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868